DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 6, and 7 are amended. Claims 8 and 9 are new.
Claims 1-9 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the claim objection of claim 1 and the 112(b) rejection of claims 6 and 7 have been fully considered and are persuasive.  The claim objection and 112(b) rejections of claims 1, 6, and 7 have been withdrawn. 
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks that a person of ordinary skill in the art would understand that the claimed ethylbenzene reforming reaction isomerizes ethylbenzene, while Buchanan is a transalkylation reaction.
In response, the Examiner respectfully disagrees. “Ethylbenzene reforming” is not a common term in the art. Further, the instant specification does not explicitly define the ethylbenzene reforming reaction as an isomerization reaction. The instant specification merely teaches that the reaction converts ethylbenzene (page 4, lines 7-14). Nothing in the specification teaches that the reaction specifically isomerizes ethylbenzene rather than transalkylation of ethylbenzene as in Buchanan. Thus, a person of ordinary skill in the art would consider that any ethylbenzene conversion reaction would be equivalent to the claimed “ethylbenzene reforming”. Additionally, Buchanan teaches the same ZSM-48 catalyst comprising platinum in quadralobe form as the claimed catalyst. Thus, one of ordinary skill in the art would expect the reaction of the catalyst with the same ethylbenzene and isomerization feed to produce the same reaction. If the reactions could be proven to be different, this would lead one of ordinary skill in the art to determine that the claimed process is missing essential elements or steps that would lead to the other reaction occurring. Thus, Buchanan continues to teach the reaction as claimed with the catalyst and feed as claimed, and the rejection is maintained.
	Applicant argues on page 7 of the Remarks that Buchanan does not teach the combined ethylbenzene conversion and xylene isomerization on a single catalyst, as claimed.
In response, the Examiner respectfully disagrees. The instant claims recite the language “comprising”, and thus there is no requirement that a single catalyst is the only catalyst used in the reaction. Also, Buchanan clearly teaches that the first catalyst component can and preferably will effect some isomerization of the xylenes (paragraph [0037]). Thus, even if a single catalyst was explicitly claimed, Buchanan does teach that the first catalyst comprising ZSM-48 initiates combined ethylbenzene conversion and isomerization. Thus, Buchanan continues to teach the claimed invention, and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2004/0214713, cited on IDS of 06/24/2021).
With regard to claims 1-3, 6, and 9, Buchanan teaches a process for conversion of ethylbenzene and xylene isomerization (paragraph [0002]) comprising contacting a feedstock comprising ethylbenzene and xylenes (paragraph [0033]) with a catalyst comprising a hydrogenation metal which is platinum (instant claim 6) (paragraph [0040]), ZSM-48 (paragraph [0039]) and a matrix (carrier) which is alumina (paragraph [0044]). Buchanan further teaches that the catalyst is formed into an extrudate having a quadralobe shape (instant claims 2 and 3) having a 1/16-inch (1.59 mm) diameter (paragraph [0063]). Buchanan does not provide enough information to determine the cross-sectional area or circumference to determine if the C/A ratio of the quadralobe of Buchanan is within the claimed range. However, the instant specification teaches that the extrudate preferably has a diameter of 1-2 mm (page 14, line 6), and the extrudate of Buchanan falls within this range. The instant specification also provides an example of a catalyst having a quadralobe shape which, when calculated, has a diameter of approximately 1/16 inch (page 18, QLSA, Table 1). Therefore, one of ordinary skill in the art would reasonably find it obvious that the quadralobe catalyst of Buchanan having a similar diameter within the preferred range and similar to the Example quadralobe has a C/A ratio within the claimed range of at least 3, absent any evidence to the contrary. 
	With regard to claim 5, Buchanan teaches that the zeolite is included in the catalyst in an amount of 10 to 80 wt% (paragraph [0045]), which overlaps the range of 30 to 70 wt% of instant claim 5. While Buchanan does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 7, Buchanan teaches that the hydrogenation metal is included in an amount of 0.1 to 2 wt% (paragraph [0042]), which is within the range of 0.1 to 3 wt% of instant claim 7. 
With regard to claim 8, Buchanan teaches that the hydrogenation metal is included in an amount of 0.1 to 2 wt% (paragraph [0042]), which overlaps the range of 0.2 to 2 wt% of instant claim 8. While Buchanan does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2004/0214713, cited on IDS of 06/24/2021) as applied to claim 1 above, and further in view of Nenu et al. (US 2014/0179969).
With regard to claim 4, Buchanan teaches the process above, where the matrix (carrier) is alumina (paragraph [0044]).
Buchanan does not specify the average pore diameter of the alumina.
Nenu teaches a process for the conversion of ethylbenzene and xylenes into paraxylene (paragraph [0011]). Nenu teaches that a catalyst for the conversion comprises an inorganic binder (carrier) which has an average pore diameter of greater than 80 Å (paragraph [0030]), which is within the range of about 80Å or greater of instant claim 4. Nenu further teaches that the wide pore alumina is preferred (paragraph [0028]) because it allows greater interaction with the alkylaromatics (paragraph [0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wide pore alumina as the alumina of Buchanan, because Buchanan and Nenu each teach conversion of ethylbenzene and xylenes over a catalyst comprising an alumina carrier, and Nenu teaches that the wide pore alumina having a greater than 80Å average pore diameter is preferred due to allowing greater interaction with the alkylaromatics (paragraph [0029]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772